Request for appointment of counsel granted. Defendant shall file with Eaton Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich xxxi). The prosecutor shall be furnished a copy of the financial affidavit and may challenge defendant’s asserted indigency within 20 days after receiving the affidavit. The challenge, if brought, shall be *926resolved at a hearing before Eaton Circuit Court at which the prosecution, defendant, and the counsel for defendant shall appear personally to aid the court’s inquiry. Eaton Circuit Court, upon a finding of indigency, shall appoint the counsel for defendant and shall furnish any portion of the record counsel may require.
Darwin Dellos MeCarrisk, in propria persona, appellant.